Title: To Benjamin Franklin from Robert Morris, 30 September 1783
From: Morris, Robert
To: Franklin, Benjamin


          
            Sir,
            Office of Finance 30 Septem: 1783.
          
          I am to acknowlege the Receipt of your Favors of the seventh of March and twenty seventh of July. For both of them accept my Thanks. You express an Apprehension lest the Union between France and America should be diminished by Accounts from your Side of the Water. This Apprehension does you equal Honor as a Statesman and as a Man. Every Principle which ought to actuate the Councils of a Nation requires from us an affectionate Conduct towards France and I very sincerely lament those Misapprehensions which have indisposed some worthy Men towards that Nation whose Treasure and Blood have been so freely expended for us. I believe the Truth with respect to some to be this. A warm Attachment to America has prevented them from making due Allowances in those Cases where there Country was concerned. Under certain Prepossession it was natural for them to think that the french Ministry might do more for us, and it was quite as natural for the Ministers to think that we ought to have done more for ourselves. The Moment of Treaty with England was of Course the Moment of Profession with english Ministers. I fear that the Impressions made by these were for a little while rather more deep than was quite necessary. But the same Love of America which had raised such strong Irritability where her Interests were concerned, will of Course stimulate it to an equal Degree when those Interests are assailed from another Quarter. I think I may venture to assure you that the Esteem of this Country for France is not diminished and that the late Representations have not been so unfavorable as you fear.
          Our Commerce is flowing very fast towards Great Britain

and that from Causes which must for ever influence the commercial Part of Society. Some Articles are furnished by Britain cheaper many as cheap and all on a long Credit. Her Merchants are attentive and punctual. In her Ports our Vessels always meet with Dispatch. I say Nothing of Language and Manners because I do not think they influence so strongly on Commerce as many People suppose but what is of no little Importance is that the English having formed our Taste are more in a Capacity to gratify that Taste by the Nature and fashion of their Manufactures. There is another Circumstance also which must not be forgotten. The great Demand for french Manufactures during the War increased the Price of many and some Time will be required before it can by a fair Competition be discovered which of the two Countries france or England can supply us cheapest. The Delays in the public Bills is a further Circumstance which militates (a momentary Obstacle) against the Trade with France. I must therefore mention to you also a Matter which is of great Effect. Until we can navigate the Mediteranean in Safety we cannot trade in our own Bottoms with the Ports of france or Spain which are on that Sea. And we certainly will not Trade there in foreign Bottoms because we do not find the same Convenience and Advantage in so doing as in our own Vessels. Unless indeed it be on Board of English Ships. This may be a disagreable Fact but it is not the less a Fact. I beleive that Informations are transmitted from hence to the Court which they ought not to rely on. Their Servants doubtless do their Duty in transmitting such Informations but I am perswaded that they are themselves not well informed. Indeed it is quite natural that Men should mistake when they examine and treat of a Subject with which they are unacquainted. And it cannot well be supposed that political Characters are competent to decide on the Advantages and Disadvantages of allowing to or witholding from us a share in the carrying Trade— On this Subject I will make a further Observation and you may rely on it that I speak to you with Candor and Sincerity not with a View to making any

Impressions on the Court. You may communicate or withold what I say and they may or may not apply it to their own Purposes. If any thing will totally ruin the Commerce of England with this Country it is her blind Attachment to her Navigation Act. This Act which never was the real Foundation of her naval Superiority may and perhaps will be the Cause of its Destruction. If france possesses commercial Wisdom she will take Care not to imitate the Conduct of her Rival. The West India Islands can be supplied twenty per Cent cheaper in american than in french or british Bottoms I will not trouble you with the Reasons but you may rely on the Fact. The Price of the Produce of any Country must materially depend on the Cheapness of Subsistence. The Price at which that Produce can be vended abroad must depend on the Facility of Conveyance. Now admitting for a Moment (which by the bye is not true) that France might by Something like a british Navigation Act, increase her Ships and her Seamen these Things would necessarily follow. 1st. Her Islands would be less wealthy and therefore less able to consume and pay for her Manufactures 2ly. The Produce of those Islands would be less cheap and therefore less able to sustain the weight of Duties and support a Competition in foreign Markets. 3ly. The Commerce with this Country would be greatly lessened because that every American Ship which finds herself in a french or english or other Port will naturally seek a freight there rather than go elswhere to look for it because in many Commodities the Difference of Price in different Parts will not compensate the Time and Cost of going from Place to Place to look after them. To these Principal Reasons might be added many others of lesser weight tho not of little Influence such as the probable Increase of commercial Intercourse by increasing the Connections and Acquaintances of Individuals. To this and to every Thing else which can be said on the Subject by an American I know there is one short Answer always ready. viz: That we seek to encrease our own Wealth. So far from denying that this is among my Motives I place it as the foremost and (setting aside that Gratitude which I feel for France) I do not scruple to declare that a Regard to the Interests of America is with Respect to all Nations of the World my political Compass. But the different Nations of Europe should consider that in Proportion to the Wealth of

this Country will be her Ability to pay for those Commodities which all of them are pressing us to buy.
          The People of this Country still continue as remiss as ever in the Payment of Taxes. Much of this (as you justly observe) arises from the Difficulties of Collection. But those Difficulties are much owing to an ignorance of proper Modes and an Unwillingness to adopt them. In short tho all are content to acknowlege that there is a certain Burthen of Taxation which ought to be borne Yet each is desirous of Shifting it off of his own Shoulders on those of his Neighbors. Time will I hope produce a Remedy to the Evils under which we labor but it may also increase them.
          Your Applications to the Court for Aid are certainly well calculated to obtain it, but I am not much surprized at your ill Success indeed I should have been much surprized if you had been more fortunate— Of all Men I was placed in the Situation to take a deep Concern in the Event but I cannot disapprove of the Refusal for we certainly ought to do more for ourselves before we ask the Aid of others— Copies of your Letters to the Court were laid before Congress and also the Copy of the new Contract. I will enclose with this a further Copy of the Ratification of the old if I can obtain it in Season from Princeton where the Congress now are.
          I have written also on the Subject of the Debt due to the farmer’s general and should Congress give me any Orders about it I shall attend carefully to the Execution. The Conduct they have maintained with regard to us has been generous and will demand a Return of Gratitude as well as of Justice. This I hope my Countrymen will always be disposed to Pay. I shall take some proper Opportunity of writing to the farmer’s General but will wait a while to Know what may be the Determination of Congress on their Affairs.
          
          It gives me much Pleasure to find that by the proposed Establishment of Packetts we shall shortly be in Condition to maintain more regular and connected Correspondence for altho I shall not myself be much longer in public Office I feel for those who are or will be charged with the Affairs of our Country both at Home and abroad.— It will naturally occur however that a good Cypher must be made use of not unfrequently when Dispatches are trusted to foreigners. They have no Regard either to Propriety or even Decency where Letters are concerned.
          With very sincere Esteem and Respect I am Sir your Excellency’s most obedient and humble Servant
          
            RM.
            His Excelly. Benja. Franklin
          
        